Citation Nr: 1632167	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  11-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to an increased rating for bilateral hearing loss disability, rated 0 percent from October 20, 2009, to March 25, 2014, and 20 percent as of March 26, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon and the Purple Heart Medal.

This case comes before the Board on appeal from a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board of Veterans' Appeals (Board) in January 2014, when it was remanded for further development.  Following the requested development, VA confirmed and continued the denial of entitlement to service connection for left and right shoulder disabilities.  VA increased the rating for bilateral hearing loss disability from 0 percent to 20 percent, effective March 26, 2014.  However, because that was not a full grant of benefits sought on appeal, the case was returned to the Board for further appellate action.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2012, during the course of the appeal, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to increased ratings for bilateral hearing loss disability are addressed in the REMAND portion of the decision below.  


FINDING OF FACT

A bilateral shoulder disability, diagnosed primarily as degenerative changes, first manifested many years after service, and there is clear and convincing evidence against a finding that it is in any way related to service.  
CONCLUSION OF LAW

A bilateral shoulder disability is not the result of disease or injury incurred in or aggravated by service, nor may degenerative arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met the duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claim was satisfied by a letter in November 2009.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, VA has obtained adequate examinations for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During a March 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his bilateral shoulder disability was the result of the physical rigors of service, particularly carrying heavy packs and jumping from helicopters during combat.  Therefore, he maintained that service connection for a bilateral shoulder disability was warranted.  However, the Board is of the opinion that clear and convincing evidence is against that claim.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For certain chronic diseases, such as arthritis, service connection may be presumed when the disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2015).  

Nevertheless, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

Special considerations attend the cases of combat Veterans.  For any Veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by that service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of that service, notwithstanding the fact that there is no official record of incurrence or aggravation in such service, and, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case are to be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

The provisions of 38 U.S.C.A. § 1154(b) do not create a statutory presumption that combat Veteran's alleged disease or injury is service-connected.  The veteran must still meet the evidentiary burden with respect to service connection.  There is a three-step, sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has submitted satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  VA is not required to accept statements or testimony that are inherently incredible.  Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is consistent with the circumstances, conditions, or hardships of the service.  If those two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service-connection, even if no official record of such incurrence exists.  Thus, if a Veteran satisfies both of those inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  VA shall resolve every reasonable doubt in favor of the Veteran.  However, the presumption is rebuttable.  VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as a third step in the analysis, it must be determined whether the government has met the burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389 (1996).

The Veteran's service medical records, the report of a June 1968 service entrance examination, and the report of an August 1970 service separation examination are negative for any complaints or clinical findings of any disorder of either shoulder.  During the service separation examination, the Veteran's upper extremities were found to be normal.  

A chronic bilateral shoulder disability, diagnosed primarily as degenerative arthritis, was first shown by complaints of pain during VA treatment in 2001.  The Veteran contends that disability was the result of the physical rigors of service, particularly carrying heavy packs and jumping from helicopters during combat.  The Board finds that those physical demands are consistent with the circumstances, conditions, or hardships of experiences as a combat infantryman.  Thus, there is a factual presumption that the disability is the result of service.  38 U.S.C.A. § 1154(b) (West 2014).  In this case, however, the Board finds that there is clear and convincing evidence to rebut the presumption.  Collette v. Brown, 82 F. 3d 389 (1996).

The Veteran maintains that he has had bilateral shoulder pain since service.  While he is competent to make that statement, because it is capable of lay observation; there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing bilateral shoulder pain.  The question of an etiologic relationship between current arthritis and the physical rigors he experienced as a combat infantryman involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Although the Veteran reports chronic bilateral shoulder pain since service, the record is negative for any competent evidence of a chronic, identifiable bilateral shoulder disability for many years after service.  The normal medical findings at the time of separation from service are probative evidence against the claim and carry greater weight than the history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  In addition, the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, with other factors concerning claimant's health and medical treatment during and after service, as evidence of whether injury or a disease incurred in service resulted in any chronic or persistent disability).  

Not only is a chronic, identifiable shoulder disorder uncorroborated by the evidence in and during the first year after service, it is contradicted by more probative evidence of record.  Following a VA examination in March 2014, the examiner noted the absence of a chronic, identifiable shoulder disability in service, and the fact that after service, the Veteran had worked for the Department of Transportation in a job which had included digging ditches.  The examiner opined that it was more likely that the wear and tear associated with that job was responsible for the degenerative changes in the Veteran's shoulders.  Therefore, the examiner concluded that it was less likely that the Veteran's bilateral shoulder disability was the result of an injury, event, or illness in service.  

Absent any evidence of a chronic, identifiable disability in either shoulder in service or during the year after service, and absent any competent evidence of a nexus between the Veteran's current shoulder disability and service, the Board finds clear and convincing evidence against the Veteran's claim for service connection.  In making this finding, the Board has considered the normal findings at separation from service, the lengthy period of time without documented complaint or medical treatment, and the findings of the March 2014 VA examiner that it was less likely that shoulder arthritis was related to service.  Accordingly, the Board finds that the criteria for service connection are not met and the appeal must be denied.

The Board finds that clear and convincing evidence is against the claim.  Therefore, the claim must be denied.  There is no reasonable doubt to resolve in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.


REMAND

In the January 2014 remand, the Board requested that pure tone thresholds for hearing tests conducted in August 2009, February 2010, and March 2011 at the Murfreesboro VA Medical Center be associated with the claims file.  On remand, reports of Audiologic Consultations on those dates were obtained.  It was noted that an audiogram was recorded at each visit and that they were viewable via the tools menu of CPRS, in AUDIOGRAM DISPLAY.  However, the audiogram reports were not associated with the record before the Board.  Therefore, the remand requests have not been satisfied.  Accordingly, the claim must be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the case is REMANDED for the following action:

1.  Obtain the reports of audiograms performed in August 2009, February 2010, and March 2011 at the Murfreesboro VA Medical Center and associate them with the claims file.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


